Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on January 5, 2021.
Claims 14-18, 23-24 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claim 14 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. US Patent Publication No. 2014/0173034 (“Liu”) in view of Liu et al. US Patent Publication No. 2009/0149221 (“Liu ‘221”), Chaffee, US Patent Publication No. 2002/0186665 (“Chaffee”), and Comeau et al. US Patent Publication No. 2016/0183136 (“Comeau”).
Applicant argued that none of the art, taken alone or in combination, discloses or suggests the use of a network edge device.  The examiner respectfully disagrees that Liu does not teach the use of a network edge device.  
Regarding an edge device, Applicant’s specification states,
[0008] Recently, small cell content caching has been explored as a means of bringing the content closer to the user, or to the "edge." In these schemes, small cells cooperate to receive content from a CDN or some other central server. They cache the content on the edge and work together to distribute content to local users. While this scenario brings the content closer to the edge, it still relies upon receiving content from a CDN or other central server. What is lacking in the prior art is the caching and/or delivery of multimedia content that is captured and distributed at the edge, with little or no involvement with a CDN or central server.   

According to the specification, an “edge” is characterized as a being closer to the user.  The specification does not use the term “network edge device” nor provide a definition of the term.  The rest of the disclosure does not mention the term “edge” and describes caching content at base stations, which may be one of several types (para. [0017] wireless base station 100 could be, without limitation, an LTE eNodeB, a CDMA/GSM cellular base station, a Wi-Fi access point, a WiMAX base station, or the like).  Liu similarly discloses caching content at base stations, wherein a base station also may be LTE enodeB or CDMA/GSM base station (para. [0039] base station 114b in FIG. 1A may be a wireless router, Home 
However, for the purpose of expressly showing that content caching at network “edge” nodes is not novel and that base stations are edge nodes, Liu has been withdrawn, and Zakrzewski US Patent Publication No. 2014/0226602 has been applied, which expressly discloses caching at base stations, which are identified as edge nodes (para. [0039] base stations 2 which are referred to in LTE as enhanced NodeBs.  para. [0040] data store may be referred to as a “cache” which is associated with a base station 2 or a relay node 18 which form effectively an “edge node.”). 
With regards to new claims 22 and 23, Samardzija et al. US Patent Publication No. 2015/0003234 is applied to teach caching content at small cells (para. [0069]), which, according to Applicant’s disclosure, teaches content caching at a network edge device (“small cell content caching has been explored as a means of bringing the content closer to the user, or to the "edge”).
The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zakrzewski US Patent Publication No. 2014/0226602 (“Zakrzewski”) in view of Kummetz et al. US Patent Publication No. 2013/0201916 (“Kummetz”) and Comeau et al. US Patent Publication No. 2016/0183136 (“Comeau”).

Regarding claim 14, Zakrzewski teaches a method of operating a mesh network comprising: 

determining whether the multimedia content has been captured and stored at a network edge device (para. [0040] edge node.  para. [0047] analyses… communicated downlink content data such as the data stream 24.  triggering conditions… for determining whether the content data item should be cached.  para. [0072] determine whether the content data should be delivered from a local data stored); 
transmitting a response to the user regarding the request (para. [0073] content data… provided to the mobile communications terminal in message exchange); and 
transmitting the multimedia content located at the network edge device to the user (para. [0047] determining whether the content data item should be cached.  para. [0073] content data… provided to the mobile communications terminal in message exchange).
Zakrzewski does not teach determining a capacity of various transmission pathways for transmission of the multimedia content from the network edge device. 
Zakrzewski does not teach receiving a determination from a self-organizing network (SON) intelligence of at least one transmission pathway for the network edge device to be used for transmission of the multimedia content to the user based on the determined capacity of various transmission pathways.
Kummetz discloses a SON intelligence that makes decision regarding data transmission (para. [0017] self-organizing (“SON”) capabilities.  para. [0018] DAS is a multi-base transceiver station DAS, “MB-DAS”.  para. [0039] SON controller 129).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Kummetz’s SON intelligence to manage a network.  One of ordinary skill in the art would have been motivated to do for additional capabilities to improve communications such as determining signal interference in links and channel selections based on bandwidth (para. [0039],[0047]).
Comeau teaches determining a capacity of various transmission pathways for transmission of data from a network device (para. [0032] carrier capacities, cellular radio or WiFi.  para. [0032] data 56 may 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, and Filipov US Patent Publication No. 2012/0178426 (“Filipov”).

Regarding claim 15, Zakrzewski does not teach the method of claim 14, wherein the transmitting a response comprises transmitting an acknowledgement of the availability of a single multimedia content or a program list of a plurality of multimedia content.
Filipov teaches transmitting a response comprising transmitting an acknowledgement of availability of a single multimedia content or a program list of a plurality of multimedia content (para. [0018] request for available content, receives request and determines a list of content available to user.  para. [0019] send list of available content).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Zakrzewski by applying Filipov’s disclosure of sending an acknowledgement of .  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, and Keighran US Patent Publication No. 2008/0287142 (“Keighran”).

Regarding claim 16, Zakrzewski does not teach the method of claim 14, comprising authenticating a user who has requested streaming of the multimedia content.
Keighran teaches authenticating a user who has requested streaming of multimedia content (abstract: base station receives content request from an end station, base station authenticates the user or the end station.  para. [0323] determines if provision of the content was authorized, if not, user is redirected to buy credits.  para. [0351] when content is downloaded, content may be in streamable media including video and/ video sequence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further Zakrzewski Liu by implementing Keighran’s disclosure of authenticating a user who has requested streaming of multimedia content.  One of ordinary skill in the art would have been motivated to do so for the benefit of preventing access by unregistered users and preventing unauthorized access to the content.  

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, and Edara et al. US Patent Publication No. 2013/0322267 ("Edara").

Regarding claim 17, Zakrzewski does not teach the method of claim 14, comprising transmitting the multimedia content via more than one transmission pathway.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by further implementing Edara’s disclosure of transmitting content via more than one transmission pathway for the transmission of the multimedia content.  One of ordinary skill in the art would have been motivated to do so for advantages such as increasing the amount of data communicated between the communication devices (para. [0018]).  

Regarding claim 18, Zakrzewski does not teach the method of claim 14, wherein the multimedia content is divided into at least two subsets of multimedia and transmitting the at least two subsets of multimedia over distinct transmission pathways.
Edara teaches multimedia content divided into at least two subsets of multimedia wherein the at least two subsets of multimedia are transmitted over distinct transmission pathways (para. [0026] electronic media item divided into portions and each portion transmitted using one of the links 260A to 260N).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by further implementing Edara’s disclosure of dividing locally captured multimedia content into at least two subsets and transmitting the at least two subsets over distinct transmission pathways.  One of ordinary skill in the art would have been motivated to do so for advantages such as increasing the amount of data communicated between the communication devices (para. [0018]).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, Samardzija et al. US Patent Publication No. 2015/0003234 (“Samardzija”) and Damola et al. US Patent Publication No. 2012/0290411(“Damola”).


Samardzija teaches a plurality of small cells receiving content and caching the content at the network edge device (para. [0054] multimedia content provided by content providers.  para. [0062] small cell base stations… include a local cache.  para. [0069] small cells… update and/or expand its respective cache through content pre-loading, or… while the request is being served).  Samardzija comes from a similar field of caching content at base stations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Samardzija’s disclosure of small cells that receive and cache content.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide content caching on different types of base stations for delivering content faster and with lower latency (para. [0006],[0081]).
Samardzija discloses receiving content from content providers but does not expressly teach receiving the content from a CDN.   Damola teaches receiving content from a CDN (para. [0014] providing requested content from a CDN 32.  para. [0015] stores CDN content received from one or more CDN content servers).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski and Samardzija by implementing Damola’s disclosure of receiving content from a CDN.  One of ordinary skill in the art would have been motivated to do so for benefits of reliability, speed, and efficiency (para. [0003]) and enabling users to be provided with a variety of content.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, and Samardzija et al. US Patent Publication No. 2015/0003234


Samardzija teaches a plurality of small cells receiving content and caching the content at the network edge device (para. [0054] multimedia content provided by content providers.  para. [0069] small cells… update and/or expand its respective cache through content pre-loading, or… while the request is being served).  Samardzija comes from a similar field of caching content at base stations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Samardzija’s disclosure of small cells that receive and cache content.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide content caching on different types of base stations for delivering content faster and with lower latency (para. [0006],[0081]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445